 In the Matter of DANIEL HAMM DRAYAGE COMPANY, INC.andLODGENo. 1500, INTERNATIONAL ASSOCIATION OF MACHINISTSCase No. 10-CA-163.-Decided June 22,1949DECISIONANDORDEROn February 7,1949, Trial Examiner William F. Scharnikow issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.The Trial Examiner also found thatthe Respondent had not engaged in certain other alleged unfair laborpractices.Thereafter, the Respondent and United Brotherhood ofCarpenters & Joiners of America, and Muscle Shoals Building & Con-struction Trades Council, both affiliated with the American Federationof Labor, herein called the Intervenors, filed exceptions to the Inter-mediate Report and supporting briefs.The Board has reviewed the rulings made by the Trial Examinerand finds that no prejudicial error was conunitted.The rulings arehereby affirmed. The Board has considered the Intermediate Report,the exceptions and briefs, and the entire record in the case and herebyadopts the findings, conclusions, and recommendations of the TrialExaminer with the following addition and corrections:'1.We agree with the Trial Examiner's finding that the Respond-ent's operations affect.commerce within the meaning of the Act andtherefore that it is subject to the jurisdiction of the Board.We alsofind that it will effectuate the policies of the Act to assert jurisdiction1 On page 468 of the Intermediate Report, the Trial Examiner inaccurately stated thatthe amended proviso to Section 8(a) (3) of the Act requires a "majority of the employees"to approve a compulsory membership provision.The Act provides that the approval mustbe given by a "majority of the employees eligible to vote."Accordingly we hereby correctthe Intermediate Report in this respectOn page 466 of the Intermediate Report the Trial Examiner also incorrectly stated thatthe Respondent hired one man on January 16, 1948The record shows and we find thatthe correct date was January 6, 1948.84 N L. R. B., No. 56.458 DANIEL:HAMM DRAYAGE COMPANY, INC.459in this case.2The Respondent is engaged in these operations in manyStates.2.We also agree with the Trial Examiner's finding that, by refus-ing to hire H. B. Penn, Elmer L. Allen, R. L. Bryant, W. D. Sparks,Brooks Lindler, Sam White, and Lon W. Smith, the Respondent dis-criminated against them in violation of Section 8 (a) (3) of the Act.3Pursuant to its contract with the general contractor, Foster &Creighton Company, the Respondent agreed with the CarpentersUnion, No. 1274, Decatur, Alabama, herein called the Decatur Localthat the Union would supply all men needed to complete the sub-contract.In actual practice, the intent and effect of this arrange-ment was to delegate the hiring of new employees to the DecaturLocal and to require all employees to be members of the DecaturLocal.Thus, individuals who applied directly to the Respondentfor work, including the seven men found herein to have been dis-criminated against, were told that all hiring was being done throughthe Decatur Local.Those applicants who thereafter applied to theDecatur Local were told that the Union was referring only its ownmembers and that it already had sufficient men to fill the Respond-ent's needs.The Respondent did not hire any man who was not re-ferred by the Decatur Local; in every case, the man so referred wasput to work.Some of the seven after being told of the Respondent'spractice were among those denied referral by the Decatur Local. Itis clear and we find, that it would have been futile, for those who didnot pursue the Respondent's advice, to have gone to the Decatur Localand that they reasonably so understood.We conclude, therefore, thatall seven men were not employed because they were not members ofthe Decatur Local.By refusing to employ these seven complainants because they werenot referred by the Decatur Local, the Respondent patently discrim-inated against them in violation of Section 8 (a) (3) of the Act,-,unlessthe hiring practice here followed was privileged by the variouscontracts described in the Intermediate Report.We agree with theTrial Examiner that none of these contractsis a defenseto the dis-criminatory hiring practices followed in this case.2United Brotherhood of Carpenters v Sperry,170 F (2d) 863(CA 10) ;Matter ofGould & Preisner,82 N L. R: B. 1195;Matter ofOsterink ConstructionCompany,82N L R B 228,Matter of J H PattersonCo , 79 N L R B 3553Neither thechargingparty northe Respondent charged either of the Intervenors withhaving,committedunfair labor practices in connection with the discriminatory hiringpractices followed on the job.4 Section8 (a) (3) of the amended Actprovidesthat itshall be an unfair labor practicefor anemployer "bydiscrimination in regard to hire or tenure of employment or any termor condition of employment to encourage or discourage membership in any labor organi-zation." 460DECISIONS OF NATIONAL LABOR RELATIONS BOARDSThe Respondent,5 contends, however, that no discrimination againstthe seven, complainants actually occurred because (1) the complain-ants did not apply for work to the Respondent, nor were they refusedsuch employment, and because (2) at the time the complainants madetheir applications, there was no work available for them.First:The evidence shows clearly, and we find, as did the Trial Ex-aminer, that the complainants did apply for work, either individuallyor in groups and were refused employment.Second:It is true that on the days the complainants applied forwork, the Respondent had no work immediately available for them.But on those days, it expected to have work available within a shortperiod of time and so informed the complainants.After their firstapplications were rejected, they did not reapply sHowever, it is ap-parent that, if the complainants had reapplied, they would have re-ceived the same treatment as on the first occasion because, throughoutthe period in question, the Respondent continued unchanged its dis-criminatory referral and hiring arrangement.In these circumstances,we find that the complainants, having made their initial applicationand having been informed of the Respondent's discriminatory hiringpolicy, were not obliged to continue making the useless gesture of con-tinuous reapplication in order to establish the Respondent's responsi-bility for the discrimination practiced against them.7In defense'of its hiring practices, the Respondent urges earnestlythat the Board take judicial notice of the fact that "it is the generalcustom and practice in the construction industry for contractors toenter into arrangements with local building and trades unions for theunions to furnish the workmen needed on the construction projectand that such arrangements are and must be made before the contractorbegins work on a construction project."The Respondent's argument is directed to the wisdom of the con-gressional ban against union security arrangements which do not meetthe requirements of the proviso clause to Section 8 (a) (3) of the Actas amended in 1947.That argument should properly be addressed toCongress and not to this Board.As we have frequently remarked,it is our duty as administrators to enforce the law as written and not topass upon the wisdom or practicality of its provisions.8Congress hassThe Intervenors make substantially the same contentions as the Respondent.e.With theexceptionof Sam White, who appliedfor work onNovember8,1947, andagain on December9, 1947.'SeeMatter of Nevada Consolidated Copper Corporation,26 N. L.R. B. 1182, enfd.316 U. S. 105;Matter of Ellss Canning Company,76 N. L. R. B. 99;Matter of Pinaud,Incorporated,51 N. L.R. B. 235;Matter of Olympia ShingleCo., 26 N. L. R. B. 1398,1413-1415.8Matter of National Maritime Union of America,78 N. L R. B 971. DANIEL HAMM DRAYAGE COMPANY, INC.461made unlawful the hiring practices followed by the Respondent.Wehave no authority to engraft exceptions upon the congressional enact-ment because this now unlawful practice was sanctioned by custom inthis particular industry before 1947 or may be thought economicallydesirable or necessary.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Daniel HammDrayage Company, Inc., St. Louis, Missouri, and its officers, agents,successors, and assigns, shall :1.Cease and desist from :(a)Discouraging membership in Lodge No. 1500, InternationalAssociation of Machinists, or in any other labor organization of em-ployees or applicants for employment, or encouraging membership inUnited Brotherhood of Carpenters and Joiners of America, AFL, orin any other labor organization of employees or applicants for em-ployment by refusing to hire and employ properly qualified applicants,or in any other manner discriminating in regard to their hire or tenureof employment, or any term or condition of their employment, exceptinsofar as such activity is affected by an agreement requiring member-ship in a labor organization as a condition of employment, as author-ized in Section 8 (a) (3) of the Act;(b) In any other manner interfering with, restraining, or coercingemployees or applicants for employment, in the exercise of the rightto self-organization, to form labor organizations, to join or assistLocal No. 1500, International Association of Machinists, or any otherlabor organization," to bargain collectively through representativesof their own choosing, and to engage in concerted activities for thepurpose of collective bargaining or other mutual aid or protection,and to refrain from any or all of such activities, except to the extentthat such right may be affected by an agreement requiring member-ship in a labor organization.2.Take the following affirmative action which the Board finds willeffectuate the purposes of the Act :(a)Make whole H. B. Penn, Elmer L. Allen, R. L. Bryant, W. D.Sparks, Brooks Lindler, Sam White, and Lon W. Smith for any lossof pay each may have suffered by reason of the Respondent's discrimi-nation against them, by payment to each of them of a sum of moneyequal to the amount which he normally would have earned as wagesfrom the date of Respondent's discrimination to August- 22, 1948, the853396-50-vol. 84-33 462DECISIONSOF NATIONALLABOR RELATIONS BOARDdate of the completion of the Respondent's project at Decatur, Ala-bama, lesshis net earnings 9 during that period;(b)Post atits officein St. Louis, Missouri, and at all its presentlyoperating projects, copies of the notice attached hereto and marked"Appendix A." 10Copies of such notice, to be furnished by the Re-gional Director for the Tenth Region, shall, after being duly signed bythe Respondent's representative, be posted by the Respondent imme-diately upon receipt thereof and maintained by it for sixty (60) con-secutive days thereafter in conspicuous places, including all placeswhere notices to employees and applicants for employment are cus-tomarily posted.Reasonable steps shall be taken by the Respondentto insurethat said notices are not altered, defaced, or covered by anyothermaterial;(c)Notify the Regional Director for the Tenth Region (Atlanta,Georgia) in writing, within ten (10) days from the date of this Order,what steps the Respondent has taken to comply herewith.IT IS FURTIIER ORDERED that, insofar as it alleges that the Respondentdiscriminatorily refused to hire and employ C. C. Rogers, the com-plaint herein be, and it hereby is, dismissed.MEMBERGRAY took no part in the consideration of the above Decisionand Order.APPENDIX ANOTICE TO ALL EMPLOYEES AND APPLICANTS FOR EMPLOYMENTPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees and applicants for em-ployment that :WE WILL'NOT discourage membership in LODGE No. 1500, INTER-NATIONAL ASSOCIATION OF MACHINISTS, or in any other labor or-ganization or encourage membership in United Brotherhood ofCarpenters & Joiners of America, AFL, or in any other labororganization by refusing to hire and employ properly qualifiedapplicants, or in any other manner discriminating in regard totheir hire or tenure of employment, or any term or condition oftheir employment, except insofar as such activity may be affectedby an agreement requiring membership in a labor organizationas a condition of employment as authorized in Section 8 (a) (3)of the Act.9Matter ofCrossettLumber Co ,8 N L. R. B 440, 497-8;Matter of Republic SteelCorporationvN L R B,311 U S 7.10 In the event that this Order is enforced by decree of a United States Court of Appeals,there shall be inserted before the words "A DECISION AND ORDER,"the words : "ADECREE OF THE UNITED STATES COURT OF APPEALS ENFORCING." DANIEL HAMM DRAYAGE COMPANY, INC.463WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees or applicants for employment, in the exer-cise of their right to self-organization, to join or assist LOCAL No.1500, INTERNATIONAL ASSOCIATION OF MACHINISTS, or any otherlabor organization, to bargain collectively through representatives.of their own choosing, and to engage in concerted activities forthe purpose of collective bargaining or other mutual aid or protec-tion, and to refrain from any or all of such activities, except to theextent that such right may be affected by an agreement requiringmembership in a labor organization.WE WILL MAKE WHOLE H. B. Penn, Elmer L. Allen, R. L.Bryant, W. D. Sparks, Brooks Lindler, Sam White, and Lon W.Smith, for any loss of pay suffered as a result of our discriminationagainst them at Decatur, Alabama.DANIEL HAMM DRAYAGE COMPANY, INC.,Employer.By ------------------------------------------(Ropresentn.tive)(Tale)Dated--------------------This notice must remain posted for 60 days from the date hereof, andmust not be altered, defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERMr. Willis C. Darby,for the General Counsel.Mr. John A. Caddell,of Decatur, Ala., for the Respondent.Mr. Fred G. Koenig, Sr,of Birmingham, Ala., for the Carpenters.Mr. Morton Crist,of Sheffield, Ala., for the Muscle Shoals Council'Mr. John W. Carlton,of Birmingham, Ala., andMr. W. H. Johnson,of Sheffield,Ala., for the I. A. M.STATEMENT OF TILE CASEUpon an amended charge filed on March 24, 1948, by Lodge No. 1500, Inter-national Association of Machinists, herein called the I. A. M., the General Counselof the National Labor Relations Board,' by the Regional Director for the TenthRegion(Atlanta, Georgia), issued a complaint dated September 1, 1948, againstDaniel Hamm Drayage Company, Inc., of St. Louis, Missouri, herein called theRespondent, alleging that the Respondent had engaged in and was engaging inunfair labor practices affecting commerce within the meaning of Section 8 (a) (1)and (3) and Section 2 (6) and (7) of the National Labor Relations Act asamended ,2 herein called the Act.Copies of the complaint, the charge, and anotice of hearing were duly served on the Respondent and the I. A. M."The General Counsel and his representative are herein referred to as the GeneralCounsel , and the National Labor Relations Board, as the Board.249 Stat 449 as amended by 61 Stat. 136. 464DECISIONS OF NATIONALLABOR RELATIONS BOARDWith respect to the unfair labor practices, the complaint alleges in substance(1) that on various dates from November 8, 1947, to February 1, 1948, inclusive,the Respondent refused to hire and employ eight applicants for employment'in the Respondent's installation, as subcontractor, of machinery in a coppertubing plant then under construction in Decatur, Alabama, by Foster & CreightonCompany, as the general contractor, because the applicants were not members of,and failed and refused to become members of, United Brotherhood of Carpentersand Joiners of America, affiliated with the American Federation of Labor, alabor organization hereinafter called the Carpenters; and (2) that the Respond-ent, in violation of Section 8 (a) (1) and (3) of the Act, thereby discriminatedin regard to the hire and tenure of employment of the aforesaid applicants,in order to encourage membership in the Carpenters, and also interfered with,restrained, and coerced its employees in the rights guaranteed in Section 7 ofthe Act.The Respondent in its answer as amended admits certain allegations of thecomplaint but denies the commission of any unfair labor practices. In substance,it further asserts in its answer as amended, (1) that the I. A. M. filed the chargein the present case without the knowledge, consent, or authorization of the al-leged applicants for employment; (2) that prior to the beginning of construc-tion on the copper tubing plant, Foster & Creighton Company, entered into anagreement with the Muscle Shoals Building and Construction Trades Council(A. F. of L.) herein called the Muscle Shoals Council, that "it and all of its sub-contractors would employ members of the crafts of [Muscle Shoals Council]exclusively" ; (3) that in the subcontract subsequently entered into between theRespondent and Foster & Creighton Company the Respondent agreed "that itshould employ only men whose work would be in harmony with other workmenemployed by the Contractor [Foster & Creighton Company]"; (4) that on July28, 1947, the Respondent also entered into a contract with the Carpentersthrough its Carpenters District Council of St. Louis (herein called the Car-penters St. Louis District Council) whereby the Respondent agreed that on allits jobs, outside of as well as within St. Louis, the Respondent would employonly members of the Carpenters; and (5) that by reason of all the aforesaidcontracts, which were binding on the Respondent, the Respondent at all timescomplained of in the complaint, "did employ all of its workmen through [MuscleShoals Council] and that it never employed any men directly and never refusedto employ any men directly, but referred all prospective employees to the said[Muscle Shoals Council] and that each time that it required employees it notifiedsaid Council and said Council furnished such employees that respondent neededin said work."Pursuant to notice, a hearing was held in Decatur, Alabama, from October 26toOctober 29, 1948, inclusive, before the undersigned Trial Examiner, dulydesignated by the Chief Trial Examiner.At the beginning of the hearing, the8 The names and dates of application given in the complaintare asfollows :Sam White, November 8, 1947.H B. Penn, December 2, 1947.Elmer L Allen, December 2, 1947.R. L. Bryant, December 2, 1947.W. D Sparks, December 2, 1947.Brooks Lindler, December 2, 1947.Lon W. Smith, December 9, 1947.C. C. Rogers, February 1, 1948. DANIEL HAMM DRAYAGE COMPANY, INC.465undersigned granted motions to intervene made by the Carpenters and theMuscle Shoals Council, herein sometimes referred to as the Intervenors.There-upon the General Counsel, the Respondent, and the Intervenors participated inthe hearing and were afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing upon the issues.At theconclusion of the hearing, all parties waived oral argument.Since the hearing,the undersigned has received briefs from the Respondent and from the Inter-venors.Upon the entire record in the case and from his observation of the witnesses,the undersigned makes the following:FINDINGS OF FACT1. THE BUSINESSOF THE RESPONDENTThe Respondent, a Missouri corporation, with its principal office located inSt. Louis, Missouri, is engaged in the installation of heavy machinery in indus-trial buildings in the States of Missouri, Illinois, Indiana, Iowa, Arkansas, Ten-nessee, and Alabama.From November 19, 1947, to August 22, 1948, the Respon-dent, under a subcontract with Foster & Creighton Company, a general buildingcontractor, engaged in the installation of more than $1,000,000 worth of machin-ery, approximately 95 percent of which was transported from points outside theState of Alabama, in a plant in Decatur, Alabama, then in the course of con-struction by the general contractor for the Wolverine Tube Division of Calumet& Hecla Consolidated Copper Company. In the, course of its operations in con-nection with the plant in Decatur, Alabama, the Respondent moved and causedthe movement of approximately $100,000 worth of trucks and equipment throughthe States of the United States other than the State of Alabama, both to andfrom the Decatur, Alabama, plant, then in the course of construction.The Respondent and the Intervenors contend that the operations of the Re-spondent are purely local and do not constitute or affect commerce within themeaning of the Act' They disregard, however, the facts that the Respondentin connection with the Decatur project, transported a considerable amount ofheavy equipment across State lines, and derived most of the machinery whichit installed from States other than the State of Alabama. In the opinion of theundersigned, these facts demonstrate that to a considerable degree the Respond-ent's operations involve and affect interstate commerce.The undersigned there-fore finds that the Respondent is engaged in commerce and also that its opera-tions affect commerce within the meaning of the Act.H. THEORGANIZATIONS INVOLVEDLodge No. 1500, International Association of Machinists ; United Brother-hood of Carpenters and Joiners of America, affiliated with the American Federa-tion of Labor ; Muscle Shoals Building and Construction Trades Council (A. F.of L.) ; and Carpenters District Council of St. Louis and vicinity, affiliated withthe American Federation of Labor, are all labor organizations within the mean-ing of the Act.*The Intervenors rely principally upon the decision of the United States District Courtfor the District of Colorado in,Sperry v. Denver Building&Construction TradesCouncilet al, 77 F.Supp.321, and cases therein cited. 466DECISIONSOF NATIONALLABOR RELATIONS BOARDIII.THE UNFAIR LABOR PRACTICESA. The factsBetween September 1946 and August 22, 1948, Foster & Creighton Company,generalbuilding contractors of Nashville, Tennessee, built a copper tubing plantin Decatur,Alabama, for the Wolverine Tube Division of Calumetand HeclaConsolidated Copper Company.Under a subcontract awarded on November 4,1947, the Respondenterected andinstalled the heavy machineryin the plantbetween December 1947 andthe middleof August 1948.Foster & Creighton Company and the Respondent had made various agree-ments which the Respondent and the Intervenors contend required the Respond-ent to hire only members of American Federation of Labor building and con-struction trades unionsThus, on July 28, 1947, the Respondent in the generalcourse of its business and not with reference to the tubing plant job which it hadnot yet received, agreed in writing with the Carpenters St. Louis District Coun-cil that for a period of 2 years, it would employ only members of the "Union"in its operations in St. Louis and elsewhereThe other contracts or agreementsreferred specifically to the personnel to be employed on the tubing plant project.In the first of these, which was made-just before any construction was startedin September 1946, Vice-President R T. Creighton of the Foster & CreightonCompany orally agreed with the business agents of the building and constructiontrades unions of the American Federation of Labor composing the Muscle ShoalsCouncil and including the Decatur Carpenters Local,' that these unions wouldsupply all the rank and file employees needed for the construction of the tubingplant and that Foster & Creighton Company and its subcontractors would employonly members of these unions. Consistent with this requirement and its ownexisting contract with the Carpenters St. Louis District Council, the Respond-ent in a letter to Foster & Creighton Company dated October 4, 1947, in whichit submitted its bid for the installation and erection of the machinery, specifically.agreed to employ "American Federation of Labor union members " As a result,on November 4, 1947, Foster & Creighton Company and the Respondent enteredinto a subcontract for the Respondent's erection and installation of the inn-,chnnery, in which the Respondent agreed to employ "only men whose work willbe in harmony with other workmen employed by the Contractor " Before theRespondent began any of its work on the project, its superintendent, John C.Feuerborn, arranged with Business Agent R. C. Halbrooks of the Decatur Car-penters Local, that that union would exclusively supply the Respondent's needsfor employees on the tubing plant jobBeginning on December 1, 1947, the Respondent recruited an entirely newstaff of rank and file employees for the project. The Respondent hired the first2 men on December 1, 1947, and thereafter, in the early weeks of its work onthe project, it hired 2 more men on December 2, 1947; 1 on December 5, 1947;1 on January 16, 1948; 5 on January 21, 1948; and 2 on January 26, 1948. Inall, 57 men weie hired by the Respondent for this work during the 81/2 monthstaken to complete it.From January 5, 1948, until August 26, 1948, the staffwas never less than 8 and at times numbered as many as 30.Under the arrangements previously made by Superintendent Feuerborn andBusinessAgent Halbrooks, the Respondent hired none of these men directly butonly upon referral to it for employment by the Decatur Carpenters Local.6Carpenters Union No. 1274,Decatur,Alabama. DANIEL HAMM DRAYAGE COMPANY, INC.467Whenever men were needed, Feuerborn notified Halbrooks or Halbrooks' suc-cessor,as business agent, who thereupon sent the Respondent the requisite num-her of members of the Carpenters with referral cards In every case, the mensent by the Decatur Carpenters Local were immediately put to work by theRespondent.In accordance with this arrangement, approximately 200 men who applieddirectly to Superintendent Feuerborn for jobs, were told by Fenerborn that theRespondent was hiring only men referred to it by Business Agent Halbrooks ofthe Decatur Carpenters Local and that they should see Halbrooks if they wantedjobs.Halbrooks, he told them that the Carpenters had enough men to fill the needsof the project. If they then insisted upon making applications for membershipin the Carpenters, he accepted their applications, without guaranty, however,that they would be referred to the Respondent for employment.No man whowas not a member of the Carpenters was referred by the Decatur CarpentersLocal to the Respondent for employment eAmong the approximately 200 men who applied for work to SuperintendentFeuerborn and were referred by him to Business Agent Halbrooks for clearance,were Samuel L. White, who applied on November 8, 1947, and again on Decem-her 9, 1947; Elmer L Allen, Brooks Lindler, Walter Sparks, Robert L. Bryant,and H. B. Penn, who applied on December 2, 1947; and Lon W. Smith, whoapplied on December 9, 1947.All 7 of these men had had experience in settingmachinery but were not members of the Carpenters. None of them was hiredby the Respondent.According to the complaint, C C. Rogers was similarlyturned away on February 1, 1948. But Rogers did not testify and there was noevidence of his unsuccessful application for employment.B. ConclustoiisThe undersigned will, of course, recommend dismissal of the complaint sofar as it alleges discrimination by the Respondent against C. C. RogersThe Respondent and the Intervenors deny that the other seven job applicantsnamed in the complaint were refused and thus deprrvod of jobs on the tubingplant project because they were not members of the Carpenters. They contend,in substance, that the facts (lo not demonstrate a refusal to hire these mensince the Respondent merely informed them that all hiring was being done onreferral from Business Agent Halbrooks of the Decatur Carpenters Local; andthat, in any event, there were no jobs then available because the Respondent wasriot ready to put any more men to work. Neither of these contentions is tenable.The Respondent was engaged in the hiring of a complete, new staff for its workon the tubing plantPursuant to its general agreement with°the Carpenters St.Louis Council that it would employ only members of the Carpenters, it hadarranged to hire this staff solely upon referrals from the Decatur CarpentersLocal, thereby leaving certification of eligible applicants to the Local. CertainlyFeuerborn's statement to the applicants that the Respondent would hire onlyupon such referrals, was a deliberate, obvious refusal to hire applicants whowere unable to secure referrals because they were not members of the Carpenters.GAt least one man(Oval Sanders)who was not a member of the Carpenters at the time,applied to the business agent and secured membership for the purpose of obtaining a jobwith the Respondent.He was thereafter referred to the Respondent by the Decatur Car-penter. Local and hired. 468DECISIONS OF NATIONAL LABOR RELATIONS BOARDFurthermore, since Feuerborn stated this to be the Respondent's position as toall hiring for the tubing plant project, the Respondent thereby not only refusedimmediate hire to the seven applicants who were not members of the Carpenters,but also refused them hire to the prospective jobs which the Respondent intendedshortly thereafter to fill, and did fill, with members of the Carpenters upon refer-rals from the Decatur Carpenters Local.Accordingly, the undersigned finds,contrary to the arguments of the Respondent and the Intervenors, that, inhiring its tubing plant staff, the Respondent refused to hire Sam White, H. B.Penn, Elmer L. Allen, R. L. Bryant, W. D. Sparks, Brooks Lindler, and Lon W.Smith, because they were not members of the Carpenters; that the Respondentthereby discriminated against them in regard to their hire and tenure of em-ployment to encourage membership in the Carpenters ; and that, unless its con-duct was justified by the contracts upon which it relies, the Respondent com-mitted unfair labor practices within the meaning of Section 8 (a) (1) and (3)of the Act.As has already been indicated, the Respondent relies upon a series of con-tracts directly or indirectly requiring the Respondent to employ only membersof the Carpenters Union.Two of these contracts were executed before August22, 1947, and two were executed after August 22, 1947, the effective date ofpertinent amendments of Section 8 (3) of the original National Labor RelationsAct, by section 8 (a) (3) of the Labor Management Relations Act of 1947.Although Section 8 (a) (3) of the amended Act reenacted and thus continuedthe general prohibition of Section 8 (3) of the original Act against discrimina-tion by an employer in regard to hire and tenure. it modified the proviso asto the extent to which an employer might nevertheless make and then observean agreement with a labor organization requiring membership in such labororganization as a condition of employmentThus, the contracts relied uponby the Respondent would afford justification for the Respondent's refusal tohire any job applicants not referred to it by the Decatur Carpenters Local, onlyif their execution and observance by the Respondent complied with the require-ments of either the original statutory proviso or the amended proviso, which-ever was applicable in the case of each of the contractsUnder both the original and the amended proviso, the contract, to be valid,must be entered into by the employer of the employees subject to its provisionsand a labor organization which is the freely and independently established"representative of the employees as provided in Section 9 (a), in the appro-priate collective bargaining unit covered by such agreement when made" ; I. e.the bargaining representative chosen by a majority of the employees in theappropriate unit.'Here, however, the similarity between the original andamended provisos endsThe original proviso permitted the contract, with orwithout the employees' express approval, to make membership in the contractinglabor organization a condition of original hire as well as of continuing employ-ment.The amended proviso requires prior approval of the compulsory member-ship provision by a majority of the employees in a Board-conducted electionand permits the contract merely "to require as a condition of employment mem-bership [in the contracting labor organization] on or after the thirtieth dayfollowing the beginning of such employment or the effective date of such agree-ment, whichever is the later," thus clearly eliminating the previously existingright to make membership in a labor organization a condition of original hire.7 So far as its provisions are material to the present discussion,Section 9 (a) hasremained unchanged by the amendments to the Act. DANIEL HAIVIM DRAYAGE COMPANY, INC.469Finally, Section 102 of the amendatory Act, notwithstanding its inclusion ofthe new proviso concerning permissible union-security contracts, continued themore liberal protection of the original proviso with respect to the execution andobservance of contracts made before June 23, 1947 (the date of enactment ofthe amendatory Act) and of contracts for not more than a year made betweenJune 23 and August 22, 1947 (the effective date of the amendatory Act), byproviding that the performance of any obligation under such a contract shouldnot be deemed an unfair labor practice unless it would have constituted anunfair-labor practice under the original Act.'The Respondent's agreement with the Carpenters St. Louis District Councilthat it would employ only members of the Carpenters in its St. Louis and fieldoperations, was made on July 28, 1947, and, according to Section 102 of theamendatory Act, should be appraised in the light of the proviso to Section 8 (3)of the original Act'Under that proviso, the material questions are simplywhether, at the time of the execution of the contract, the Carpenters St. LouisDistrict Council represented a majority of the Respondent's -employees in anappropriate unit covered by the contract, and if so, whether the employeessubsequently hired for the Decatur staff became part of the appropriate unitunder the contract.Counsel for the Respondent contended at the hearing that,on July 28, 1947, the date the contract was executed, and continuously for atleast 10 years prior thereto, the Carpenters St. Louis District Council and itsconstituent locals represented all the Respondent's St. Louis and field employeesunder closed-shop contracts.Counsel for the Respondent further contended atthe hearing that its St. Louis and field employees, who were covered by the con-tract of July 28, 1947, and these earlier contracts, constituted an appropriatebargaining unit and that its Decatur employees, although subsequently hiredas a new, separate staff seedy for the period and the purposes of the tubingplant project, became part of the established unit and subject to the contractof July 28, 1947.The record fails to support these contentions of the RespondentNone ofthe alleged earlier closed-shop contracts was produced at the hearing, nor wasthere any other evidence that, on July 28, 1947, either the Carpenters St. LouisDistrict Council or any other American Federation of Labor building and con-struction trades union was the choice of a majority of the Respondent's employeescovered by the contract of July 28, 1947Nor can the undersigned find thatemployees who are hired, as were the Respondent's Decatur employees, as mem-bers of a separate, sizeable, construction staff for a limited though appreciabletime, have such a community of interest with other employees of the sameemployer in other parts of the country as would warrant grouping them in8 Sec 102 . . . the provisions of section 8 (a) (3) . . . of the National'Labor Rela-tions Actas amendedby this titleshall not make an unfair labor practice the performanceof any obligation under a collective-bargaining agreement entered into prior to the date ofthe enactmentof this Act,or (in the case of an agreement for a period of not more thanone year) entered into on or after such date of enactment, but prior to the effective dateof this title,if the performance of such obligation would not have constituted an unfairlabor practice under section 8 (3) of the National Labor Relations Act prior to the effec-tive date of this title, unless such agreement was renewed or extended subsequent thereto.Since the undersigned finds, for the reasons set forth in the text, that this contract doesnot meet the more liberal requirements of the proviso to Section 8 (3) of the original Act,it is unnecessary to pass upon the question of whether its term of 2 years subjected it tothe more stringent requirements of Section 8 (a) (3) of the amended Act It is thereforeassumed, though not decided, that the validity of this contract during its first year is to betested under the proviso to Section 8(3) of the original Act. 470DECISIONSOF NATIONAL LABORRELATIONS BOARDan existing bargaining unit with the other employees, especially when the exist-ing unit to which they would be annexed is already covered by a collective-bargaining agreement negotiated by a representative presumably chosen by theother employees.The undersigned therefore finds, contrary to the Respondent'scontentions, that it does not appear from the record that on July 28, 1947, theCarpenters St Louis District Council represented a majority of the Respondent'semployees covered by the contract of that date, or that the employees sub-sequently hired by the Respondent for the Decatur project became part of anyappropriate unit covered by that contract.Consequently, the undersigned con-cludes that the contract made between the Respondent and the Carpenters St.Louis District Council on July 28, 1947, did not satisfy the applicable require-ments of the proviso to Section S (3) of the original Act and therefore, that itdid not justify the Respondent's refusal to hire applicants on the tubing plantproject unless they were referred to it for employment by the Decatur CarpentersLocal.Foster & Creighton Company's oral agreement with 'the Muscle Shoals Coun-cil,which was made in September 1946, also failed to satisfy the applicable re-quirements of the proviso to Section 8 (3) of the original Act so far as theRespondent's Decatur employees were concerned.The proviso permitted onlythe execution and performance by an employer of a closed-shop or union-shopcontract which covered his own employees, for the obvious purpose of providinghim with a defense to the otherwise possible charge that he was thereby dis-criminating in regard to the hire and tenure of his own employees and prospec-tive employees.It certainly did not justify an agreement by Foster & Creighton,as a general contractor, that his subcontractors would employ members of acertain labor organization.Furthermore, although Foster & Creighton Com-pany's agreement with the Muscle Shoals Council by its terms covered the em-ployees of all the subcontractors on the tubing plant project, including theRespondent, the Muscle Shoals Council or its constituent locals could not pos-sibly have then been the majority representative of the Respondent's Decaturstaff of employees, which was not then in existence but was formed more than ayear later.The undersigned accordingly rejects the Respondent's contentionthat Foster & Creighton Company's oral agreement, with the Muscle ShoalsCouncil had legally effective application to the Respondent's future Decaturstaff, or that it justified the Respondent's hiring only applicants for the, tubingplant job who were referred to it by the Decatur Carpenters Localas a memberof the Muscle Shoals Council.The Respondent's subcontract with Foster & Creighton Company and its ex-clusive hiring arrangement with the Decatur Carpenters Local were both madeafter August 22, 1947, and are, therefore, subject to the proviso to Section 8 (a)(3) of the amended Act. Contrary to the requirements of this proviso, both ofthese agreements conditioned original hire, as well as continuing employment,upon membership in a labor organization, and neither agreement was authorizedin a Board-conducted election.Moreover, these agreements were also generallydefective, as were the contracts which have previously been discussed, in that atthe time they were made, there was no existing appropriate unit including -theRespondent's Decatur employees, which had designated the Decatur CarpentersLocal or any other American Federation of Labor building and constructiontrades union as its bargaining representative.Finally, the subcontract betweenthe Respondent and Foster&Creighton Company was,in any event not such a DANIEL HAMM DRAYAGE COMPANY, INC.471contract as would be protected by either the proviso to Section 8 (3) of theoriginal Act or the proviso to Section 8 (a) (3) of the amended Act, since it wasnot made with a labor organization.Because of these defects, the undersignedflnds,that neither the subcontract nor the agreement with the Decatur CarpentersLocal justified the Respondent's refusal to hire job applicants other than thosewho were referred to it by the Decatur Carpenters Local.Upon the foregoing considerations, the undersigned finds and concludes (1)that none of the contracts or agreements relied upon by the Respondent justifiedits practice of hiring for its Decatur staff of employees only such applicants aswere members of the Carpenters and referred to it by the Decatur CarpentersLocal, and refusing to hire other applicants; (2) that therefore by refusing tohire H. B. Penn, Elmer L. Allen, R. L. Bryant, W. D. Sparks, Brooks Lindler,Sam White, and Lon W. Smith, because they were not members of the Carpentersreferred to it for employment by the Decatur Carpenters Local, the Respondentdiscriminated against these applicants in regard to their hire and tenure of em-ployment, thereby encouraging membership in the Carpenters and also interfer-ing with, restraining, and coercing its employees in the exercise of the rightsguaranteed in Section 7 of the Act; and (3) that the Respondent thereby com-mittedtunfair labor practices within the meaning of Section 8 (a) (1) and (3)of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in Section III, above, occurring inconnection with the operations of the Respondent described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes, burdening andobstructing commerce and the free flow of commerce.V. THE REMEDYSince it has been found that the Respondent has engaged in unfair laborpractices within the meaning of Section 8 (a) (1) and (3) of the Act, theundersigned will recommend that it cease and desist from and take certainaffirmative action in order to effectuate the policies of the Act.The undersigned has found that the Respondent discriminated against H. B.Penn, Elmer L. Allen, R. L. Bryant, W. D. Sparks, Brooks Lindler, Sam White,and Lon W. Smith in regard to their hire and tenure of employment therebyencouraging membership in United Brotherhood of Carpenters and Joiners ofAmerica, a labor organization affiliated with the American Federation of Labor.Since the copper tube plant project has been completed, the General Counsel doesnot request any provision requiring the Respondent to offer these men employ-ment.However, in accordance with the request of the General Counsel, and inorder to effectuate the policies of the Act, it will be recommended that theRespondent make the said seven individuals whole for any loss ofearningssuffered by them by reason of the Respondent's discrimination against them,by payment to each of them of a sum of money equal to that which he normallywould have earned as wages from the date of the Respondent's refusal to hirehim to August 22, 1948, the date of the completion of the project,less his netearningsduring that period."10Matter of Crossett LumberCo., 8 N.I,R. B. 440, 497-498. 472'DECISIONSOF NATIONALLABOR RELATIONS' BOARDUpon the basis of the above findings of fact and upon the entire record in theycase, the undersigned makes the following :CONCLUSIONS OF LAW1.Lodge No.1500, International Association of Machinists;United Brother-hood of Carpenters and Joiners of America,affiliated with the American Federa-tion of Labor ; Carpenters'District Council of St. Louis and vicinity(A. F. of L.) ;and Muscle Shoals Building and Construction Trades Council(A. F. of L.) arelabor organizations within the meaning of Section 2 (5) of the Act.2.By discriminating in regarding to the hire and tenure of employment ofH. B. Penn,Elmer L. Allen, R.L. Bryant, W.D. Sparks, Brooks Lindler, SamWhite, and Lon W.Smith, and thereby encouraging membership in UnitedBrotherhood of Carpenters and Joiners of America,affiliated with the AmericanFederation of Labor, the Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a) (3) of the Act3.By interfering with, restraining,and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act,the Respondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8 (1)of the Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2(6) and(7) of the Act.5.The Respondent has not discriminated against C.C.Rogers,as alleged inthe complaint.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, the under-signed hereby recommends that the Respondent,Daniel Hamm Drayage Company,Inc., its officers,agents, successors,and assigns,shall :1.Cease and desist from :(a)Encouraging membership in United Brotherhood of Carpenters and Join-ers of America,affiliatedwith the American Federation of Labor,or in anyother labor organization,by discriminatorily refusing to hire persons other thanmembers of such labor organizations;(b) In any other manner interfering with, restraining,or coercing its em-ployees in'the exercise of the right to self-organization,to form labor organiza-tions, to join or assist any labor organization,to bargain collectively throughrepresentatives of their own choosing,and to engage in concerted activities forthe purpose of collective bargaining or other mutual aid or protection, asguaranteed in Section 7 of the Act.2.Take the following affirmative action, which the undersigned finds willeffectuate the policies of the Act :(a)Make whole H. B. Penn, Elmer L. Allen, R. L. Bryant,W. D. Sparks,Brooks Lindler,Sam White,and Lon W. Smith for any loss of earnings they mayhave suffered by reason of the Respondent's discrimination against them, bypayment to each of them a sum of money equal to that which he normally wouldhave earned as wages in the employ of the Respondent from the date of theRespondent's refusal to employ him to August 22, 1948, less his net earningsduring the period ;(b)Post at its office in St. Louis, Missouri,copies of the notice attachedhereto and marked"Appendix A."Copies of said notice, to he furnished by theRegional Director of the Tenth Region,shall, after being duly signed by theRespondent,be posted by it immediately upon receipt thereof, and maintained DANIEL HAMM DRAYAGE COMPANY, INC.473by it,for sixty (60) consecutive days thereafter, in conspicuous places, includingall places where notices to employees are customarily posted.Reasonable steps,shall be taken by the Respondent to insure that said notices are not altered,defaced, or covered by any other material ;(c)Notify the Regional Director for the Tenth Region in writing within twenty(20) days from the date of the receipt of this Intermediate Report, what steps theRespondent has taken to comply with the foregoing recommendations. It isfurther recommended that, unless the Respondent shall, within twenty (20)days from the receipt of this Intermediate Report, notify the Regional Directorfor the Tenth Region in writing that it will comply with the foregoing recommen-dations, the National Labor Relations Board issue an order requiring theRespondent to take the action aforesaid.It is also recommended that the complaint, so far as it alleges that theRespondent discriminatorily refused to employ C. C. Rogers, be dismissed.As provided in Section 203.46 of the Rules and Regulations of the National LaborRelations Board-Series 5, as amended August 18, 1948, any party may, withintwenty (20) days from the date of service of the order transferring the case to theBoard, pursuant to Section 203 45 of said Rules and Regulations, file with theBoard, Rochambeau Building, Washington 25, D. C, an original and six copiesof a statement in writing setting forth such exceptions to the Intermediate Reportand Recommended Order or to any other part of the record or proceeding (includ-ing rulings upon all motions or objections) as he relies upon, together with theoriginal and six copies of a brief in support thereof ; and any party may, withinthe same period, file an original and six copies of a brief in support of the Inter-mediate Report and Recommended Order. Immediately upon the filing of suchstatement of exceptions and/or briefs, the party filing the same shall serve a copythereof upon each of the other parties. Statements of exceptions and briefsshall designate by precise citation the portions of the record relied upon andshall be legibly printed or mimeographed, and if mimeographed shall be doublespaced.Proof of service on the other parties of all papers filed with the Boardshall be promptly made as required by Section 203.85As further provided insaid Section 203.46 should any party desire permission to argue orally beforethe Board, request therefor must be made in writing to the Board within ten(10) days from the date of service of the order transferring the case to the Board.In the event no Statement of Exceptions is filed as provided by the aforesaidRules and Regulations, the findings, conclusions, recommendations, and recom-mended order herein contained shall, as provided in Section 203.48 of said Rulesand Regulations, be adopted by the Board and become its findings, conclusions,and order, and all objections thereto shall be deemed waived for all purposes.Dated at Washington, D. C, this 7th day of February 1949.WLILIAM F. SCHARNIKOW,Trial Examiner.APPENDIX ANOTICE TO ALLEMPLOYEESPursuant to an Intermediate Report and Recommended Order of a Trial Exam-iner of the National Labor Relations Board, and in order to effectuate the policiesof the National Labor Relations Act, we hereby notify our employees that :WE WILL NOT in any manner interfere with, restrain, or coerce our employ-ees in the exercise of their right to self-organization, to form labor organiza-tions, to join or assist any labor organization, to bargain collectively through 474DECI41ONS OF NATIONAL LABOR RELATIONS BOARDrepresentatives of their own choosing, and to engage in concerted activitiesfor the purpose of collective bargaining or other mutual aid or protection.WE WILL MAKE the following persons whole for any loss of earnings sufferedby them as a result of our failure to hire them :H. B. PennElmer L AllenR L. BryantW D. SparksBrooks LindlerSam WhiteLon W. SmithWE WILL NOT refuse to hire any person because he is not a member ofUNITED BROTHERHOOD OF CARPENTERS AND JOINERS OF AMERICA, affiliated. withthe AMERICAN FEDERATION OF LABOR, or of any other labor organization.DANIEL HAMM DRAYAGE COMPANY, INC.,Employer.Dated---------------------By ---------------------------------------(Representative)(Title)